                                                              ~,.,...,.,..,y~·..               ,_   " - .,. - .
                                                              ,  ~usoc som
                                                              t 1DOCU:MENI'
                                                              ;!El.ECfRONICALLY FILED
                                                              l. :
UNITED STATES DISTRICT COURT                                  H·
                                                              H D, ·
                                                                   O'C,. l't''~·,
SOUTHERN DISTRICT OF NEW YORK                                 fJ DA11i l~il:ED~:]itl?P?                      "'
                                                              ~ ,:-.::z·---- .                      -~   -
United States of America                                                              Order of Restitution

                V.                                                                        18 Cr. 879 (SHS)

Marcos De Jesus Pantaleon,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, DANIEL NESSIM and NI QIAN,

Assistant United States Attorneys, of counsel; the presentence report; the Defendant's conviction

on Count Five of the above-referenced Indictment; and all other proceedings in this case, it is

hereby ORDERED that:

       1. Amount of Restitution. MARCOS DE JESUS PANTALEON, the Defendant, shall pay

restitution in the total amount of $2,179,169, pursuant to 18 U.S.C. § 3663A, to the victims of the

offenses charged in Count Five of the above-referenced Indictment. The names, addresses, and

specific amounts owed to each victim are set forth in the Schedule of Victims attached hereto.

Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the

new address without further order of this Court.

       2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for Count Five of the above-

referenced Indictment, specifically Marcos De Jesus Pantaleon.                      Defendant's liability for

restitution shall continue unabated until either the Defendant has paid the full amount of restitution

ordered herein, or every victim has been paid the total amount of his loss from all the restitution

paid by the Defendant and co-defendants in this matter.
03.14.2019
·~
     t




                3. Sealing. Consistent with 18 U .S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

         Criminal Procedure 49 .1 , to protect the privacy interests of victims, the Schedule of Victims

         attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

         by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

         enforce this Order, without further order of this Court.

         Dated: New York, New York
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America                                                   Schedule of Victims

              V.                                                             18 Cr. 879 (SHS)

Marcos De Jesus Pantaleon,

                           Defendant.



Name                                    Add ress                           Amount of Restitution
Internal Revenue Service--RACS          Atte ntion: Mail    Stop   6261,   $2,179,169
                                        Res titution
                                        333 West Pershing Avenue
                                        Kan sas City, MO 64108
Total                                                                       $2,179,169




03.14.2019
